UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6675


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THOMAS GRANDVILLE ALSTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:11-cr-00012-D-1)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Grandville Alston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Grandville Alston appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2018) motion for a sentence reduction. The court found Alston eligible for

a reduction but exercised its discretion to deny his motion. Although the district court

incorrectly stated that the Government opposed relief, the court otherwise accurately

described the record; considered Alston’s new Sentencing Guidelines range, the 18 U.S.C.

§ 3553(a) (2018) factors, and Alston’s arguments for a reduction; and explained its reasons

for denying the motion. We conclude that the district court did not abuse its discretion in

denying Alston’s motion and affirm the court’s judgment. See United States v. Martin,

916 F.3d 389, 395 (4th Cir. 2019) (stating standard). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2